DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are persuasive only in part.
First, the amendment to the claims overcomes the objection to the drawings, which is withdrawn.
Second, regarding the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), applicant’s amendments do not resolve but simply change the issues in this respect.  For example, while applicant has changed the claim language on which the previous rejection(s) was/were based, mooting those previous rejection(s) and with the enablement rejection withdrawn by the examiner to simplify issues for appeal, the new language is replete with new issues under 35 U.S.C. 112, necessitating new rejections, as detailed below.
For example, regarding the examiner’s previous assertion that, “no connection or interrelation between the second drive unit/engine/second electric motor and the first electric machine/first drive unit is clearly disclosed or inferable from the disclosure” (see e.g., FIGS. 1 and 2 of applicant’s drawings), applicant asserts:
Paragraph [0004] of the specification as filed disclosed “[i]f the electric machine is operated in an electrically neutral manner by what is commonly known as a zero current control, then the internal combustion engine must entrain the electric machine for this operating state.” Paragraph [0012] of the specification discloses “the internal combustion engine operates the electric machine” as a “first energy source.” See also specification as filed, at paragraphs [0018] and [0021].

Any relationship between the engine and the electric machine is not clear to the examiner from paragraph [0004] or the remainder of the disclosure after spending numerous hours with this application, and paragraph [0012] apparently does not clearly disclose that the internal combustion engine operates any electrical machine “as a first energy source” (internal quotations omitted), as applicant implies, or any algorithm or steps/procedure by which the engine operates the electric machine, or even what operating the electric machine might entail, with paragraph [0012] being reproduced below/on the next page by the examiner, with “internal combustion engine” and “energy source[s]” bolded:
“[0012] If no-load losses are variably compensated, the internal combustion engine operates the electric machine in an electrically neutral manner or the battery operates it in a mechanically neutral manner as a function of the predictive route data, the vehicle data and/or the second drive unit used. Variable compensation is understood to preferably be the compensation of no-load losses using different energy sources. If, for example, first defined, predictive route data are ascertained, the no-load losses are compensated using a corresponding first energy source. If, for example, second, defined predictive route data are ascertained, which differ from the first defined, predictive route data, the no-load losses are compensated using a corresponding second energy source.”

Here, the examiner merely notes that “energy sources” are apparently not the energy accumulators of paragraphs [0037] and [0040], since different (German) words are used for these elements in the priority document.
Third, regarding the rejections under 35 U.S.C. 103, applicant asserts at page 16 of the Remarks:
“On pages 9-10 of the Office Action, the Examiner notes Applicant’s arguments from the February 16, 2022 Response to Final Office Action that neither Yamamoto or Frey disclose switching between power sources for generating the torque of the idling electric machine,” and then states that those arguments are “not persuasive as not being commensurate with the scope of the claims” because “applicant apparently does not claim ... switching between power sources for generating the torque of the idling electric machine.”

In response, Applicant notes that independent claim 1 has been amended to recite “when the first electric machine is not providing a positive or a negative torque to accelerate or decelerate the electric vehicle, respectively, operating the first electric machine by using a first energy source or a second energy source depending on at least one of a charge state of the at least one battery, a filling state of a fuel tank, and predictive data for a route that the electric vehicle is traveling.”

 However, the new claim language still does not “claim ... switching between power sources for generating the torque of the idling electric machine”, so applicant’s arguments are not persuasive in this respect.  Moreover, the new alternative (“or”) language now recited is apparently broader than originally claimed and apparently does not even require use of e.g., the second energy source (e.g., which apparently is, as claimed, the at least one battery).  Therefore, applicant’s arguments are not persuasive.
Regarding paragraph [0095] in Yamamoto et al. (‘492) argued to distinguish from that reference at page 17 of applicant’s Remarks, the negative torque described is apparently (e.g., as best as can be determined, from applicant’s specification) the very same torque due to no-load losses that applicant is attempting to compensate for by using corresponding energy sources in paragraph [0012].  See applicant’s paragraph [0014] which would appear to possibly (?) suggest this, reproduced below/on the next page by the examiner:
[0014] No-load losses may be understood to be torques that occur in response to a necessary entrainment of the electric machine in an operating state in which the electric machine is to provide neither a positive nor a negative torque.

Applicant therefore continues at page 17 of the Remarks:
“Thus, Yamamoto does not disclose “when the first electric machine is not providing a positive or a negative torque to accelerate or decelerate the electric vehicle, respectively, operating the first electric machine by using a first energy source or a second energy source depending on at least one of a charge state of the at least one battery, a filling state of a fuel tank, and predictive data for a route that the electric vehicle is traveling”, as recited in amended independent claim 1.

However, since this claim limitation is both indefinite (as detailed below) and the algorithms or steps/procedure for performing the full scope of the claimed function have not been described by applicant, and since the examiner can read Yamamoto et al. (‘492) on the claimed function, as detailed below, the examiner does not find applicant’s arguments persuasive in this respect.
Lastly, applicant indicates that claim 1 should be allowable because it includes a final limitation that is “based on language that was in claim 5” which the examiner did not reject on art.  However, this argument is not persuasive, since the language of new claim 1 is clearly different from (and broader than) the previous claim 5.  Moreover, this reasoning is apparently a fallback or secondary argument, since neither independent claim 9 nor independent claim 11 apparently include this final limitation “based on language that was in claim 5”.  Accordingly, applicant’s arguments are not persuasive in this respect.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis for the following new terminology that apparently only appears in the claims should be provided in the specification, without adding new matter:
i) “the first energy source is the second drive unit” (claim 1);
ii) “the second energy source is the at least one battery” (claim 1);
iii) “operating the first electric machine by using the first energy source or a second energy source” (claim 1);
iv) “the second drive unit providing torque to the first electric machine” (e.g., claim 1);
v) “cause the internal combustion engine to provide torque to the first electric machine” (claim 15).
Claim (Specification) Objections
Claims 1, 7, and 15 to 18 are objected to because of the following informalities:  
i) in claim 1, lines 3 and 24, “the vehicle” should apparently read, “the electric vehicle” for consistency within the claim; 
ii) in claim 7, line 2, in claim 15, line 3, in claim 16, line 3, in claim 17, line 3, and in claim 18, line 3, “a positive a positive” should apparently read, “a positive”; and 
iii) in claim 16, line 10ff, “and/or of the vehicle data” is incorrect (e.g., the recitation of vehicle data has been deleted from the independent claim), and is ignored by the examiner as superfluous.  
Appropriate correction (or reasoned traversal) is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 to 9, 11, and 13 to 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 11, applicant has apparently not described, in sufficient detail, by what algorithm1, or by what steps or procedure2, he operated the first electric machine using the first energy source or the second energy source, when the first electric machine “is not providing a positive or negative torque to accelerate or decelerate the vehicle” in the manner claimed and based on the recited conditions (e.g., the charge state of the battery or the filling state of the fuel tank).  No mention of energy sources have been found outside paragraph [0012]3 which does not apparently describe, in sufficient detail, the algorithm or steps/procedure for performing the full scope4 of the claimed function.  For example, it is indicated at published paragraph [0013][5] that, “entrainment losses, which arise in the first drive unit in the no-load operation of the electric vehicle”, are apparently inherent in the operation of the first electric machine, and that the mere no-load operation of the first electric machine (which constituted the first drive unit) itself would therefore apparently not result in a situation “when the first electric machine is not [currently] providing a positive or a negative torque . . .” How then, e.g., by what algorithm or by what steps/procedure, did applicant operate the first electric machine using the energy source(s) in such a manner that it was currently “not providing a positive or a negative torque to accelerate or decelerate the vehicle”, especially by using the first energy source, which is apparently (?) completely separate from the first electric machine by the new claim wording, and is not even described as being connected to the first electric machine so as to possibly/somehow impact or counteract the entrainment loss torque that the first electric machine would apparently provide in the no-load operation, since entrainment losses were apparently (?) inherent in the operation of the first electric machine and no technique for determining the entrainment losses, in order to offset them so that the first electric machine is not providing a positive or a negative torque to accelerate or decelerate the electric vehicle, is even apparently described?  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the full scope of the now claimed invention, but has only, if anything, described a desired result.
Regarding claims 1, 9, and 11, applicant has apparently not previously described that the first energy source was the second drive unit and the second energy source was the at least one battery.  No reasonably clear distinction and/or correlation between the first and second energy sources and the second drive unit and the at least one battery, respectively, was apparently previously described.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the now claimed invention.
Regarding claims 1, 9, and 11, and regarding dependent claims 14 to 16, applicant apparently not previously described by what algorithm, or by what steps or procedure, he caused the second drive unit (or the internal combustion engine or the second [sic] electric machine) to provide torque to the first electric machine.  No interconnection between the respective elements, and no provision of such torque is seen as described is the specification.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the now claimed invention.
Regarding claim 1, applicant has apparently not previously described that the first energy source was operated when the vehicle was not in slow moving traffic.  Rather, it was apparently indicated that the no-load losses would be compensated in an electrically neutral manner (apparently using the engine) when on an “infrequently traveled freeway or expressway”.  However, no clear mention of the traffic speed (or negative limitation based on slow moving traffic) regarding the infrequently traveled freeway or expressway, or the operation of the first electric machine using the first energy source e.g., in an infrequently traveled freeway or expressway, or while not in slow-moving traffic, is seen in the disclosure.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the now claimed invention.
Claims 1, 3, 5 to 9, 11, and 13 to 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claims are unclear in their entireties, and the metes and bounds of the claim elements and limitations cannot be ascertained from the teachings of the specification (which is in large measure unclear) with any reasonable level of effort and/or with any reasonable certainty.6

For example, throughout the claims, e.g., in claims 1, 9, and 11, all recitations of the “second drive unit” (e.g., “the first energy source is the second drive unit”) are indefinite, it being unclear from the teachings of the specification particularly how the second drive unit might be (or have been) arranged to both drive the electric vehicle and/or interact with the other claim elements in the manners claimed (e.g., for example only, apparently, to somehow “operat[e] the first electric machine”).
Throughout the claims, e.g., in claims 1, 9, and 11, all recitations of “energy source[s]” are indefinite from the teachings of the specification, which does not define the metes and bounds what the first and second energy sources might (or might not) be or comprise.7  No definition/indication of the metes and bounds of the energy sources are/is provided, with the energy source(s) possibly including or possibly not including, from the teachings of the specification, e.g., the battery/ies (cf. amended claim 1, which seems to possibly imply the at least one battery might be included in an energy source), the fuel tank (cf. original claim 5, which seems to possibly imply the fuel tank would not be constituted as part of the second drive unit which the first energy source now “is”, and thus might not be included in an energy source, by the wording of amended claim 1, but this wording also is not an original claim limitation), and/or other portions of the vehicle.
In this respect, the independent claims 1, 9, and 11 are indefinite for including unclear/confusing claim recitations that would appear to be and/or allow and/or possibly represent unclear “double inclusion[s]”8 (e.g., unclear double recitations of a single disclosed element by two different names in the claims), such as “the first energy source is the second drive unit”, “the second energy source is the at least one battery”, etc., as if this after-the-fact linking (e.g., in the claims only, not the detailed description) is being used in an attempt to clarify the scope of otherwise indefinite claim elements (e.g., the second drive unit, the energy sources, etc.) or as if the differently recited claim elements really needn’t be or aren’t (or really might not be, perhaps, in some circumstances?) different at all.
In claim 1, lines 8ff, in claim  7, lines 1ff, in claim 9, lines 9ff, in claim 11, lines 9ff, in claim 15, lines 2ff, in claim 16, lines 3ff, in claim 17, lines 2ff, and in claim 18, lines 2ff, and throughout the claims, “when the first electric machine is not providing a positive or a negative torque to accelerate or decelerate the electric vehicle” is indefinite from the teachings of the specification, since the specification never defines or describes the time or condition/circumstances “when” the first electric machine is (currently) “not providing” the positive or negative torque, but only that its intended purpose, at times, “is to provide neither a positive nor a negative torque”, e.g., for driving.
In claim 1, lines 9ff and 22f, in claim 7, lines 2ff, in claim 9, line 10, in claim 11, lines 9ff, in claim 15, lines 3ff, in claim 16, lines 3ff, in claim 17, lines3ff, and in claim 18, lines 3ff, and throughout the claims, the negative alternative limitation “is not providing a positive or a negative torque” is indefinite because i) the claim language is not clarified in the specification (which uses language that has been removed from the claims) and ii) the examiner cannot determine whether this claim phrase would require ii-a) only that the first electric machine is (currently) not providing a positive torque OR not providing a negative torque (either one, e.g., for example, is not providing a positive torque but might be providing a negative torque due to entrainment/no-load losses) or ii-b) that the first electric machine is (currently) not providing a positive torque AND is not providing a negative torque, i.e., it is providing zero torque without any torques that occur in response to a necessary entrainment of the electric machine.
In claim 1, lines 12ff and 25ff, in claim 9, lines 12ff, and in claim 11, lines 11ff, and throughout the claims, “operat[ing] the first electric machine by using [a/the] first energy source [or a second energy source]” is indefinite from the teachings of the specification because it is unclear what might constitute the first energy source (including what might constitute the second drive unit) and/or the second energy source.  No definition/indication of the metes and bounds of the energy sources are/is provided, with the energy source(s) possibly including or possibly not including e.g., the battery/ies (cf. amended claim 1, which seems to possibly imply the at least one battery might be included in an energy source), the fuel tank (cf. original claim 5, which seems to possibly imply the fuel tank would not be constituted as part of the second drive unit which the first energy source now “is”, and thus might not be included in an energy source, by the wording of amended claim 1, but this wording also is not an original claim limitation), and/or other portions of the vehicle.  Moreover, it is unclear how the first electric machine might be operated by the first energy source or the second energy source, e.g., when no connection is apparently described between the first energy source (e.g., the internal combustion engine in claim 5) and the first electric machine.
In claim 1, lines 18ff, in claim 9, lines 18ff, and in claim 11, lines 18ff, and throughout the claims, “the second drive unit providing torque to the first electric machine” is fully indefinite from the teachings of the specification that describes no apparent connection or relation (e.g., other than being in the same electric vehicle) between the second drive unit and the first electric machine, and apparently indicates no providing of torque from the second drive unit to the first electric machine.
In claim 1, lines 19ff, in claim 9, lines 19ff, and in claim 11, lines 19ff, and throughout the claims, “the at least one battery supplying electrical power to the first electric machine” has insufficient antecedent basis and is unclear, since the “at least one battery” is recited earlier in the claim as being “for supplying power to the first drive unit”, but no actual supplying of electrical power to the first electric machine by the at least one battery is inferable from the claim, rendering the claim unclear.
In claim 14, lines 4ff, “the first electric machine is not providing a positive or a negative torque to accelerate or decelerate the electric vehicle” is indefinite from the teachings of the specification, since the specification never defines or describes the first electric machine currently “is not providing” the positive or negative torque or when/under what circumstances this might happen, but only that its intended purpose, at times, “is to provide neither a positive nor a negative torque”, e.g., for driving.
In claim 14, lines 5ff, “operate the first electric machine by using the second drive unit . . .” is unclear, because it is unclear how the first electric machine might be operated by the second drive unit, e.g., when no connection is apparently described between the second drive unit and the first electric machine in the specification,
In claim 14, lines 6ff, “using the second drive unit to provide torque to the first electric machine” is indefinite from the teachings of the specification that apparently describes/clarifies no such providing.
In claim 15, lines 7ff, “cause the internal combustion engine to provide torque to the first electric machine” is indefinite from the teachings of the specification that apparently describes/clarifies no such providing.
In claim 16, lines 6ff, “operating the first electric machine by using the second electric machine to provide torque to the second electric machine” is fully indefinite both grammatically and from the teachings of the specification that apparently describes/clarifies no such operating, using, providing, etc.
Claim limitation “second drive unit” (e.g., introduced in the independent claims) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It is unclear (e.g., undescribed) how the second drive unit is configured “for driving the vehicle” and how it might be used to operate the first electric machine (e.g., the claims specify that “the first energy source is the second drive unit”), with it not even being disclosed as e.g., being connected to wheels or any other parts of a drivetrain. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 to 9, 11, and 13 to 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (2012/0259492) in view of Frey (Germany, 102013211163; cited previously with machine translation).
Yamamoto et al. (‘492) reveals:
per claim 1, a method for operating a first electric machine [e.g., 2A, 2B] in an electric vehicle, the electric vehicle having a first drive unit constituted as the first electric machine [e.g., 2A, 2B, 12A, 12B at the rear wheels], at least one battery [e.g., 9, and any other battery obviously provided in the vehicle e.g., for powering controller(s), etc.] for supplying power for a propulsion of the electric vehicle, and a second drive unit [e.g., 4-7] for driving the electric vehicle [e.g., at the front wheels], the method comprising:
when the first electric machine is not providing a positive or a negative torque [e.g., when the zero torque command is issued at FIG. 22; see also FIG. 24; and/or in the front-wheel drive mode with the engine 4 (or motor 5) driving (e.g., paragraph [0114])] to accelerate or decelerate the electric vehicle, respectively [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque is zero, acceleration or deceleration of the vehicle by that wheel torque is not provided], operating the first electric machine by using a first energy source [e.g., paragraph [0099], claim 1, etc. describing the front-wheel drive (mode) with the engine as an energy source, which would necessarily entrain the wheel motors e.g., for example, in the configuration described at paragraph [0125] of Yamamoto et al. (‘492) in which the motors are constantly connected to the wheels, without including the one-way clutch 50 of FIG. 2, for example when the vehicle was obviously traveling at a constant speed, e.g., in the front-wheel drive mode] or a second energy source [e.g., 9, and any other battery obviously provided in the vehicle e.g., for powering controller(s), motors, etc.], and depending on at least one of a charge state of the battery [e.g., obviously for allowing the controllers (e.g., 8) and motors (2A, 2B) to operate, with neither obviously being able to operate without electricity derived from some charge (a state of being charged) in the battery/ies], a filling state of the fuel tank [e.g., obviously for allowing the internal combustion engine 4 to operate, as was well-known and conventional in hybrid vehicles], and predictive data for the route that the electric vehicle is traveling;
wherein the first energy source is the second drive unit [e.g., the internal combustion engine 4] providing torque to the first electric machine [e.g., in the front-wheel drive mode, when the motors were obviously entrained, as described above], and the second energy source is the at least one battery [e.g., 9, etc.] supplying electrical power to the first electric machine [e.g., to 2A, 2B; see e.g., paragraph [0047], “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”, etc.];
wherein, when the first electric machine is not providing a positive or a negative torque to accelerate or decelerate the electric vehicle [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque is zero, acceleration or deceleration of the vehicle by that wheel torque is not provided], respectively, and the electric vehicle is in an operating state in which the vehicle is traveling on a flat route or is not in slow-moving traffic, operating the first electric machine by using the first energy source [e.g., in the front-wheel drive mode described by Yamamoto et al. (‘492) in paragraph [0099], claim 1, etc., with the electric motors entrained, as described above];
It may be alleged that Yamamoto et al. (‘492) does not reveal the battery supplying power to the first electric machine depending on e.g., predictive data for a route that the electric vehicle is traveling, or the operating of the electric machine by the first energy source (engine) when the route is flat or when the vehicle is not in slow moving traffic, although Yamamoto et al. (‘492) specifically teaches that the vehicle is driven, at various times, with a zero torque command (FIG. 22), where the motor(s) 2A, 2B are to produce zero torque, and is also driven in front-wheel drive (e.g., paragraphs [0099], [0114], etc.).
However, in the context/field of hybrid vehicle control or control of vehicles with electric motor drive (paragraph [0044]), Frey (DE, 163) teaches that the generation of zero torque control[9] (claim 1) in the vehicle (e.g., as used for coasting periods, for traveling on an icy bridge, in the context of reducing the drive torque of the drive unit in curves, for obstacle avoidance to transfer more cornering forces to the road, etc.) and the establishment of maximum speeds for the vehicle may be effected in accordance with environmental conditions (e.g., uphill, downhill, inclines or declines, obviously flat portions, bridges, obstacles, traffic restrictions and traffic lights and their probable signal when they are reached, etc.; paragraphs [0011], [0022], etc.) on the future route of the vehicle (e.g., claim 5).
It would have been obvious to implement or modify the Yamamoto et al. (‘492) vehicle and method so that the zero torque commands would have been implemented e.g., for the rear wheels as in FIGS. 22 and 24, obviously while in front-wheel drive mode (paragraph [0014] in Yamamoto et al. (‘492)) and/or in response to environmental conditions (e.g., uphill, downhill, obviously a flat portion, etc.) on the future route of the vehicle, obviously including flat portions of a route, as taught by Frey (DE, ‘163), in order to optimize driving stability of the vehicle, as taught by Frey (DE, ‘163), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Yamamoto et al. (‘492) vehicle and method would have rendered obvious:
per claim 1, when the first electric machine is not providing a positive or a negative torque [e.g., when the zero torque command is issued at FIG. 22; see also FIG. 24; and/or in the front-wheel drive mode with the engine 4 (or motor 5) driving (e.g., paragraph [0114])] to accelerate or decelerate the electric vehicle, respectively [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque is zero, acceleration or deceleration of the vehicle by that wheel torque is not provided], operating the first electric machine by using a first energy source [e.g., paragraph [0099], claim 1, etc. describing the front-wheel drive (mode) with the engine 4 as an energy source, which would necessarily entrain the wheel motors e.g., for example, in the configuration described at paragraph [0125] of Yamamoto et al. (‘492) in which the motors are constantly connected to the wheels, without including the one-way clutch 50 of FIG. 2, for example when the vehicle was obviously traveling at a constant speed e.g., in the front-wheel drive mode] or a second energy source [e.g., the battery 9, and any other battery obviously provided in the vehicle e.g., for powering controller(s), motors, etc.], and depending on at least one of a charge state of the battery [e.g., obviously for allowing the controllers (e.g., 8) and motors (2A, 2B) to operate, with neither obviously being able to operate without electricity derived from some charge (a state of being charged) in the battery/ies], a filling state of the fuel tank [e.g., obviously for allowing the internal combustion engine 4 to operate, as was well-known and conventional in hybrid vehicles], and predictive data for the route that the electric vehicle is traveling [e.g., the environmental conditions (e.g., uphill, downhill, flat, etc.) on the future route of the vehicle, as taught by Frey (DE, ‘163) which would have obviously been used to generate zero torque control/commands to be applied e.g., to the (rear wheels of the vehicle in Yamamoto et al. (‘492)];
wherein, when the first electric machine is not providing a positive or a negative torque to accelerate or decelerate the electric vehicle [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque is zero, acceleration or deceleration of the vehicle by that wheel torque is not provided], respectively, and the electric vehicle is in an operating state in which the vehicle is traveling on a flat route or is not in slow-moving traffic [e.g., as indicated by the obvious future route conditions (incline, traffic, etc.) that the vehicle in Yamamoto et al. (‘492) would have routinely experienced e.g., while in modes including the front-wheel drive mode, and for example as used for effecting zero torque control, in Frey (DE, ‘163)], operating the first electric machine by using the first energy source [e.g., in the front-wheel drive mode described by Yamamoto et al. (‘492) in paragraph [0099], claim 1, etc., with the electric motors entrained, as described above];
per claim 3, depending from claim 1, wherein the predictive data for the route indicates a predicted elevation profile and/or a predicted speed profile [e.g., the environmental conditions on the future route of the vehicle, as taught by Frey (DE, ‘163), for establishing zero torque control/commands in Yamamoto et al. (‘492), including uphills, downhills, traffic lights and their probable signals when they are reached, etc.];
per claim 5, wherein the second drive unit is constituted as an internal combustion engine [e.g., the engine 4 in Yamamoto et al. (‘492)];
per claim 6, wherein the second drive unit is constituted as a second electric machine [e.g., the electric motor 5 in Yamamoto et al. (‘492) which may drive the vehicle without using the engine 4 (paragraph [0126], last sentence)], the second electric machine is operated as a motor for driving the electric vehicle [e.g., paragraph [0126] in Yamatoto et al. (‘492)];
per claim 7, depending from claim 1, further comprising, when the first electric machine is not providing a positive or a negative torque [e.g., when the zero torque command is issued at FIG. 22 in Yamamoto et al. (‘492); see also FIG. 24; and/or in the front-wheel drive mode with the engine 4 (or motor 5) driving  (e.g., paragraph [0114])] to accelerate or decelerate the electric vehicle [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque is zero, acceleration or deceleration of the vehicle by that wheel torque is not provided], respectively, and the charge state of the at least one battery is above a defined threshold value [e.g., obviously the battery in Yamamoto et al. (‘492) is charged above a minimum value so that it is able to supply power e.g., to the motor(s) 2A, 2B e.g., as shown in FIG. 24], operating the first electric machine by using the at least one battery to supply electrical power to the first electric machine; [e.g., paragraph [0047] in Yamamoto et al. (‘492), “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”; wherein currents are provided to the motors 2A, 2B, obviously from the battery 9, during zero torque control as shown in FIG. 24, and these compensate for the motor losses that would have obviously included drag];
per claim 8, depending from claim 3, further comprising, when the first electric machine is not providing a positive or a negative torque [e.g., when the zero torque command is issued at FIG. 22 in Yamamoto et al. (‘492); see also FIG. 24; and/or in the front-wheel drive mode with the engine 4 (or motor 5) driving  (e.g., paragraph [0114])] to accelerate or decelerate the electric vehicle [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque is zero, acceleration or deceleration of the vehicle by that wheel torque is not provided], respectively, and the electric vehicle is in an operating state in which stop and go traffic and/or a hilly route is predicted, operating the first electric machine by using the at least one battery to supply electrical power to the first electric machine [e.g., all of the environmental conditions on the future route as taught by Frey (DE, ‘163) such as for obviously using zero torque control (with power supplied by the battery 9 in Yamamoto et al. (‘492)) on uphills, downhills for coasting, when approaching traffic lights, etc., in order to control the speed of the vehicle to optimize stability, as taught by Frey (DE, ‘163)];
per claim 9, a non-transitory machine-readable storage medium comprising instructions configured to cause a processor to execute a method for operating a first electric machine [e.g., 2A, 2B in Yamamoto et al. (‘492)] in an electric vehicle, the electric vehicle having a first drive unit constituted as the first electric machine [e.g., 2A, 2B, 12A, 12B at the rear wheels, in Yamamoto et al. (‘492)], at least one battery [e.g., 9 in Yamamoto et al. (‘492), and any other battery obviously provided in the vehicle e.g., for powering controller(s), etc.] for supplying power for a propulsion of the electric vehicle, and a second drive unit [e.g., 4-7 in Yamamoto et al. (‘492)] for driving the electric vehicle [e.g., at the front wheels, in Yamamoto et al. (‘492)], the instructions causing the processor to:
when the first electric machine is not providing a positive or a negative torque [e.g., when the zero torque command is issued at FIG. 22 in Yamamoto et al. (‘492); see also FIG. 24; and/or in the front-wheel drive mode with the engine 4 (or motor 5) driving (e.g., paragraph [0114])] to accelerate or decelerate the electric vehicle, respectively [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque is zero, acceleration or deceleration of the vehicle by that wheel torque is not provided], operate the first electric machine by using a first energy source [e.g., paragraph [0099], claim 1, etc. describing the front-wheel drive (mode) with the engine 4 as an energy source, which would necessarily entrain the wheel motors e.g., for example, in the configuration described at paragraph [0125] of Yamamoto et al. (‘492) in which the motors are constantly connected to the wheels, without including the one-way clutch 50 of FIG. 2, for example when the vehicle was obviously traveling at a constant speed, e.g., in the front-wheel drive mode] or a second energy source [e.g., the battery 9 in Yamamoto et al. (‘492), and any other battery obviously provided in the vehicle e.g., for powering controller(s), motors, etc.], depending on at least one of a charge state of the battery [e.g., obviously for allowing the controllers (e.g., 8) and motors (2A, 2B) in Yamamoto et al. (‘492) to operate, with neither obviously being able to operate without electricity derived from some charge (a state of being charged) in the battery/ies], a filling state of the fuel tank [e.g., obviously for allowing the internal combustion engine 4 in Yamamoto et al. (‘492) to operate, as was well-known and conventional in hybrid vehicles], and predictive data for the route that the electric vehicle is traveling [e.g., the environmental conditions (e.g., uphill, downhill, flat, etc.) on the future route of the vehicle, as taught by Frey (DE, ‘163) which would have obviously been used to generate zero torque control/commands to be applied e.g., to the (rear wheels of the vehicle in Yamamoto et al. (‘492)];
wherein the first energy source is the second drive unit [e.g., the internal combustion engine 4] in Yamamoto et al. (‘492)] providing torque to the first electric machine [e.g., in the front-wheel drive mode in Yamamoto et al. (‘492), when the motors were obviously entrained, as described above], and the second energy source is the at least one battery [e.g., 9, etc.] supplying electrical power to the first electric machine [e.g., to 2A, 2B in Yamamoto et al. (‘492); see e.g., paragraph [0047], “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”, etc.];
per claim 11, an electric vehicle, comprising:
a first drive unit constituted as a first electric machine [e.g., 2A, 2B, etc. in Yamamoto et al. (‘492)] for driving the electric vehicle,
at least one battery configured to supply the first drive unit [e.g., 9 in Yamamoto et al. (‘492)], 
a second drive unit [e.g., 4-7 in Yamamoto et al. (‘492)] for driving the electric vehicle [e.g., 4-7 in Yamamoto et al. (‘492)];
a computer program product stored in the electric vehicle [e.g., the obvious memory in the control unit 8 (8A, 8B) for implementing the control/motor control as described by Yamamoto et al. (‘492), in order to receive the zero torque command, acquire (by calculation or look-up; FIGS. 22 and 24) the MOT loss (negative torque) value based on vehicle conditions/inputs, etc.] and configured to:
when the first electric machine is not providing a positive or a negative torque [e.g., when the zero torque command is issued at FIG. 22 in Yamamoto et al. (‘492); see also FIG. 24; and/or in the front-wheel drive mode with the engine 4 (or motor 5) driving (e.g., paragraph [0114])] to accelerate or decelerate the electric vehicle, respectively [e.g., according to Newton’s Second Law of Motion, i.e., when wheel torque is zero, acceleration or deceleration of the vehicle by that wheel torque is not provided], operate the first electric machine by using a first energy source [e.g., paragraph [0099], claim 1, etc. describing the front-wheel drive (mode) with the engine 4 as an energy source, which would necessarily entrain the wheel motors e.g., for example, in the configuration described at paragraph [0125] of Yamamoto et al. (‘492) in which the motors are constantly connected to the wheels, without including the one-way clutch 50 of FIG. 2, for example when the vehicle was obviously traveling at a constant speed, e.g., in the front wheel drive mode] or a second energy source [e.g., the battery 9 in Yamamoto et al. (‘492), and any other battery obviously provided in the vehicle e.g., for powering controller(s), motors, etc.], depending on at least one of a charge state of the battery [e.g., obviously for allowing the controllers (e.g., 8) and motors (2A, 2B) in Yamamoto et al. (‘492) to operate, with neither obviously being able to operate without electricity derived from some charge (a state of being charged) in the battery/ies], a filling state of the fuel tank [e.g., obviously for allowing the internal combustion engine 4 in Yamamoto et al. (‘492) to operate, as was well-known and conventional in hybrid vehicles], and predictive data for the route that the electric vehicle is traveling [e.g., the environmental conditions (e.g., uphill, downhill, flat, etc.) on the future route of the vehicle, as taught by Frey (DE, ‘163) which would have obviously been used to generate zero torque control/commands to be applied e.g., to the (rear wheels of the vehicle in Yamamoto et al. (‘492)];
wherein the first energy source is the second drive unit [e.g., the internal combustion engine 4] in Yamamoto et al. (‘492)] providing torque to the first electric machine [e.g., in the front-wheel drive mode in Yamamoto et al. (‘492), when the motors were obviously entrained, as described above], and the second energy source is the at least one battery [e.g., 9, etc.] supplying electrical power to the first electric machine [e.g., to 2A, 2B in Yamamoto et al. (‘492); see e.g., paragraph [0047], “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”, etc.];
per claim 13, depending from claim 11, wherein the predictive data for the route indicates a predicted elevation profile and/or a predicted speed profile [e.g., the environmental conditions on the future route of the vehicle, as taught by Frey (DE, ‘163), for establishing zero torque control/commands in Yamamoto et al. (‘492), including uphills, downhills, traffic lights and their probable signals when they are reached, etc.];
per claim 14, depending from claim 11, wherein the second drive unit is constituted as an internal combustion engine [e.g., 4 in Yamamoto et al. (‘492)], and the computer program product is further configured to, when the charge state of the at least one battery is below a defined threshold value [e.g., obviously below a fully charged (100%) SOC in Yamamoto et al. (‘492), since the charge state would be limited to this (100%) state], and the first electric machine is not providing a positive a positive or a negative torque to accelerate or decelerate the electric vehicle [e.g., because the vehicle in Yamamoto et al. (‘492), is in the front-wheel drive mode and/or the zero torque command is issued  (e.g., paragraph [0114])], respectively, operate the first electric machine by using the second drive unit to provide torque to the first electric machine [e.g., when the engine 4 is providing torque in Yamamoto et al. (‘492) and the motors 2A, 2B are obviously entrained for rotation, e.g., as at paragraph [0125], in which the motors are constantly connected to the wheels, without including the one-way clutch 50 of FIG. 2, e.g., in the front-wheel drive mode];
per claim 15, depending from claim 13, wherein the second drive unit is constituted as an internal combustion engine [e.g., 4 in Yamamoto et al. (‘492)], and, when the first electric machine is not providing a positive a positive or a negative torque to accelerate or decelerate the electric vehicle [e.g., when the zero torque command is issued at FIG. 22 in Yamamoto et al. (‘492); see also FIG. 24; and/or in the front-wheel drive mode with the engine 4 (or motor 5) driving (e.g., paragraph [0114])], respectively, and the electric vehicle is in an operating state in which the vehicle is not in slow-moving traffic or is traveling on a flat route [e.g., as indicated by the obvious future route conditions (incline, traffic, etc.) that the vehicle in Yamamoto et al. (‘492) would have routinely experienced e.g., while in modes including the front-wheel drive mode, and for example as used for effecting zero torque control, in Frey (DE, ‘163)], the computer program product is further configured to cause the internal combustion engine to provide torque to the first electric machine;
per claim 16, depending from claim 11, wherein the second drive unit is constituted as a second electric machine [e.g., 5 in Yamamoto et al. (‘492); see also paragraph [0126], “The front-wheel drive device may use a motor as a only driving source without using an internal combustion engine.”], and, when the first electric machine is not providing a positive a positive or a negative torque to accelerate or decelerate the electric vehicle [e.g., when the zero torque command is issued at FIG. 22 in Yamamoto et al. (‘492); see also FIG. 24; and/or in the front-wheel drive mode with the engine 4 (or motor 5) driving (e.g., paragraph [0114])], respectively operating the first electric machine by using the second electric machine to provide torque to the second electric machine [e.g., when the motor 5 is providing torque in Yamamoto et al. (‘492) and the motors 2A, 2B are obviously entrained for rotation, e.g., as at paragraph [0125], in which the motors are constantly connected to the wheels, without including the one-way clutch 50 of FIG. 2, e.g., in the front-wheel drive mode] as a function of the predictive route data and/or of the vehicle data of the electric vehicle [e.g., as indicated by the obvious future route conditions (incline, traffic, etc.) that the vehicle in Yamamoto et al. (‘492) would have routinely experienced e.g., while in modes including the front-wheel drive mode, and for example as used for effecting zero torque control, in Frey (DE, ‘163)];
per claim 17, depending from claim 11, wherein the computer program product is further configured to, when the first electric machine is not providing a positive a positive or a negative torque to accelerate or decelerate the electric vehicle [e.g., when the zero torque command is issued at FIG. 22 in Yamamoto et al. (‘492); see also FIG. 24; and/or in the front-wheel drive mode with the engine 4 (or motor 5) driving (e.g., paragraph [0114])], respectively, and the charge state of the at least one battery is above a defined threshold value [e.g., at or above a charge state in which it is possible for the battery 9 to supply charge (e.g., for example only, above 0% SOC), in Yamamoto et al. (‘492)]: operate the first electric machine by supplying electric power from the at least one battery [e.g., 9 in Yamamoto et al. (‘492)] to the first electric machine [e.g., paragraph [0047] in Yamamoto et al. (‘492), “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”; wherein currents are provided to the motors 2A, 2B, obviously from the battery 9, during zero torque control as shown in FIG. 24, and these compensate for the motor losses that would have obviously included drag];
per claim 18, depending from claim 13, wherein the computer program product is further operable to, when the first electric machine is not providing a positive a positive or a negative torque to accelerate or decelerate the electric vehicle [e.g., when the zero torque command is issued at FIG. 22 in Yamamoto et al. (‘492); see also FIG. 24; and/or in the front-wheel drive mode with the engine 4 (or motor 5) driving (e.g., paragraph [0114])], respectively, and in an operating state in which stop and go traffic and/or a hilly route are predicted [e.g., all of the environmental conditions on the future route as taught by Frey (DE, ‘163) such as for obviously using zero torque control on downhills for coasting, when approaching traffic lights, etc., in order to control the speed of the vehicle to optimize stability, as taught by Frey (DE, ‘163)], engage the at least one battery to supply power to the first electric machine [e.g., paragraph [0047] in Yamamoto et al. (‘492), “motors 2A, 2B of the rear-wheel drive device 1 that face the rear wheels Wr are connected to a battery 9 so that power supply from the battery 9 and energy regeneration to the battery 9 may be made”; wherein currents are provided to the motors 2A, 2B, obviously from the battery 9, during zero torque control as shown in FIG. 24, and these compensate for the motor losses that would have obviously included drag]; 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example, the cited references reveal zero torque motor control in electric/hybrid vehicles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 Which also does not define what the energy sources might be or include (or not include).
        4 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        5 See also published paragraph [0014].
        6 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        7 For example, the phrase “energy source”, which is apparently translated from a different German word than “energy accumulator” used e.g., in paragraphs [0037], [0040], etc. is only used in published paragraph [0012] of the original specification, reproduced below/on the next page by the examiner:
        “[0012] If no-load losses are variably compensated, the internal combustion engine operates the electric machine in an electrically neutral manner or the battery operates it in a mechanically neutral manner as a function of the predictive route data, the vehicle data and/or the second drive unit used. Variable compensation is understood to preferably be the compensation of no-load losses using different energy sources. If, for example, first defined, predictive route data are ascertained, the no-load losses are compensated using a corresponding first energy source. If, for example, second, defined predictive route data are ascertained, which differ from the first defined, predictive route data, the no-load losses are compensated using a corresponding second energy source.”
        8 See MPEP 2173.05(o).
        9 With “zero torque” expressly meaning a torque in which neither a braking torque nor an acceleration torque is transmitted to the drive wheels (paragraph [0011]).